DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing July 03, 2019.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 03, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a method claim.  Independent claims 11 and 16 are directed to system claims. Therefore, on its face, each independent claim 16 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 11. And 16 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 16 includes the steps of feeding, disentangling, and selecting and these steps under their broadest reasonable interpretation, cover certain methods of utilizing mental processes.
The independent claim 16 includes the steps of feeding, disentangling, and selecting and these steps under their broadest reasonable interpretation, cover certain methods of a machine process and improvements thereof utilizing mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claims 1, 11, and 16 recite, in part, method(s) of utilizing mental processes.  Specifically, the claimed invention is a system wherein a vehicle behavior controller feeds an input based upon extracted images from a sequence of images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; then, disentangling, by the traffic state estimation network, an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; and selecting an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  Other than reciting a computing device and utilizing mental processes.   Additionally, there is nothing recited in the disclosure that indicates wherein it instructs the apparatus / method to compel the traffic estimation system for improvement in machine learning of vehicle control to actually exhibit and / or perform a physics based operation that results in a subsequent tangible, dynamic and / or kinematics action of vehicle control.  More simply put, claims 1, 11, and 16 stop short of reciting elements that yield performing physically controlling the vehicle.  Claims 1, 11, and 16 recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 16 recites, in part, utilizing mental processes.  Specifically, the claimed invention is a method for performing operations of wherein a vehicle behavior controller feeds an input based upon extracted images from a sequence of images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; then, disentangling, by the traffic state estimation network, an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; and selecting an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of utilizing mental processes.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of utilizing mental processes” judicial exception is not integrated into a practical application.  For example, claims 1, 11, and 16 recite the additional elements of feeding, disentangling, and selecting. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of wherein a vehicle behavior controller feeds an input based upon extracted images from a sequence of images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; then, disentangling, by the traffic state estimation network, an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by images of a highway section and corresponding traffic data derived from a vehicle to infrastructure or vehicle to vehicle network; and selecting an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle is not integrated into the claims as a whole, claims 1, 11, and 16 are directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed an inventive concept.  Therefore, independent claims 1, 11, and 16 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0371087 A1 to SHIN et al. (herein after "Shin") in view of U.S. Patent Application Publication No. 2014/0372016 A1 to BUCHOLZ et al. (herein after "Bucholz").



As to Claim 1,
Shin is considered to disclose a method of improving efficiency of a vehicle behavior controller using a traffic state estimation network (see Figs. 1, 3 - 4, 6, 8, ¶0008 - ¶0009, ¶0022, ¶0127 -  ¶0145.  In particular, see  ¶0022, "the artificial intelligence is trained and the performance is updated based on the accident image obtained through a large number of vehicle terminals connected through a network, it is possible to determine the presence or absence of the traffic accident more accurately"), comprising: 
feeding an input of a feature extraction network of the vehicle behavior controller with a sequence of images of a highway section and corresponding traffic data (see Fig. 6, process method steps S1040, ¶0112, and ¶0137.  In particular, see ¶0112, "AI processing unit 180 may determine whether an event is occurred from a driving image that is composed of a plurality of frames that are executed together with ; 
selecting an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  (See ¶0043 - ¶0044.  In particular, see ¶0043, autonomous automobile.)
However, Shin’s vehicular artificial intelligence learning data collection method does not teach, or suggest disentangling, by the traffic state estimation network, 
an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by the feature extraction network.

Therefore, Bucholz’ vehicular network coordination method is introduced to combine with Shin’s vehicular artificial intelligence learning data collection method to cure the gaps that Shin has in disclosing the claimed invention.
Bucholz’ work presents a method for coordinating operation of motor vehicles with a coordination device wherein it determines motor vehicle position and movement data; calculates an expected trajectory for each motor vehicle from the position and movement information, checking whether trajectories of different motor vehicles spatially and temporally overlap so as to create a conflict, in the event of a conflict transmitting a driving instruction to at least one motor vehicle, and executing the driving instruction.


    PNG
    media_image1.png
    476
    457
    media_image1.png
    Greyscale

See ¶0034, "coordination device… whose sensor detects the first and / or the second motor vehicle, may transmit sensor data and/or detected location information and / or detected movement information and / or at least one calculated trajectory to the selected coordination device… about the first and the second motor vehicle gathered in the network… to determine the most accurate trajectories for the first and the second motor vehicle… to… achieve the best possible prediction about possible conflicts of the trajectories of the first and second motor vehicle."  See ¶0078, "The collected sensor data are analyzed by the computing device 10 which is configured, as explained above, to detect individual motor vehicles, to determine location and movement information for the detected motor vehicles, to calculate therefrom trajectories in conjunction with other information received, for example, via the communication device 11, and to then verify whether the trajectories from several motor vehicles overlap."  One of ordinary skill understands that disentangling means breaks down, or disentangles, each feature into narrowly defined variables and encodes them as separate dimensions.  Bucholz 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Shin’s vehicular artificial intelligence learning data collection method with the vehicular position and movement data indicative of the ego vehicle and other vehicles’ behavior in the traffic network, as taught by Bucholz’ vehicular network coordination method thereby facilitating eventual potential trajectories that the ego vehicle and other vehicles in the traffic network might utilize.  

As to Claim 16,
Shin is considered to disclose a system to improve efficiency of a behavior control of a controlled ego vehicle, the system (see Figs. 1, 3 - 4, 6, 8, ¶0008 - ¶0009, ¶0022, ¶0127 -  ¶0145.  In particular, see  ¶0022, "the artificial intelligence is trained and the performance is updated based on the accident image obtained through a large number of vehicle terminals connected through a network, it is possible to determine the presence or absence of the traffic accident more accurately") comprising: 
a vehicle behavior controller, including a feature extraction network configured to receive a sequence of images of a highway section and corresponding traffic data (see Fig. 6, process method steps S1040, ¶0112, and ¶0137.  In particular, see ¶0112, "AI processing unit 180 may determine whether an event is occurred from a driving image that is composed of a plurality of frames that are executed together with the operation of the image obtaining unit 110 and input through the image obtaining unit 110, when the event occurs, and operate to extract a corresponding frame (hereinafter, referred to as an event frame) at the time of the event happened from the driving image”) ; and 
a controller configured to select an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  (See ¶0043 - ¶0044, and ¶0110.  In particular, see ¶0043, autonomous automobile.)
However, Shin’s vehicular artificial intelligence learning data collection method does not teach, or suggest disentangling, by the traffic state estimation network, 
an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by the feature extraction network.

On the other hand, Bucholz’ vehicular network coordination method teaches disentangling, by the traffic state estimation network (see Figs. 1 - 5, ¶0034, ¶0077 - ¶0078, and ¶0080.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    476
    457
    media_image1.png
    Greyscale

See ¶0034, "coordination device… whose sensor detects the first and / or the second motor vehicle, may transmit sensor data and/or detected location information and / or detected movement information and / or at least one calculated trajectory to the selected coordination device… about the first and the second motor vehicle gathered in the network… to determine the most accurate trajectories for the first and the second motor vehicle… to… achieve the best possible prediction about possible conflicts of the trajectories of the first and second motor vehicle."  See ¶0078, "The collected sensor data are analyzed by the computing device 10 which is configured, as explained above, to detect individual motor vehicles, to determine location and movement information for the detected motor vehicles, to calculate therefrom trajectories in conjunction with other information received, for example, via the communication device 11, and to then verify whether the trajectories from several motor vehicles overlap."  One of ordinary skill understands that disentangling means breaks down, or disentangles, each feature into narrowly defined variables and encodes them as separate dimensions.  Bucholz teaches a device which assesses the network of vehicular traffic and coordinates it accordingly), an estimated behavior of a controlled ego vehicle from extracted traffic 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Shin’s vehicular artificial intelligence learning data collection method with the vehicular position and movement data indicative of the ego vehicle and other vehicles’ behavior in the traffic network, as taught by Bucholz’ vehicular network coordination method thereby facilitating eventual potential trajectories that the ego vehicle and other vehicles in the traffic network might utilize. 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0371087 A1 to SHIN et al. (herein after "Shin") in view of U.S. Patent Application Publication No. 2014/0372016 A1 to BUCHOLZ et al. (herein after "Bucholz"), and further in view of U.S. Patent Application Publication No. 2019/0364492 A1 to AZIZI et al. (herein after "Azizi").

As to Claim 3,
Modified Shin substantially discloses the method of claim 1. 
 does not teach, or suggest the sequence of images and/or the traffic data is acquired using a road side unit (RSU), 
in-vehicle sensors, a user-owned map, vehicle-to-vehicle (V2V) communications, and/or vehicle-to-infrastructure (V2I) communications. 
Therefore, Azizi’s digital context data acquisition system is introduced to combine with Shin’s vehicular artificial intelligence learning data collection method, in view of Bucholz’ vehicular network coordination method to cure the gaps that Shin has in disclosing the claimed invention.
Azizi’s work presents a digital context data acquisition system wherein it determines a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and controls radio activity while traveling on the predicted route according to the one or more first areas and the one or more second areas.
Azizi’s digital context data acquisition system further teaches the sequence of images and/or the traffic data is acquired using a road side unit (RSU) (see ¶1699, "a centralized computation of all the data (e.g., at a roadside network access node) at an RSU... may be calculated at different vehicles, thereby improving, or in some cases optimizing, communication of the overall set of data in order to better meet the latency requirements... These computations of data may include, for example, the location and orientations of the vehicles, a subset of features extracted from the images captured from vehicle cameras, the camera parameters for each vehicle, and/or distance estimates to adjacent vehicles based on radar sensors”), in-vehicle sensors, a user-
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Shin’s vehicular artificial intelligence learning data collection method with the image extraction by RSU, V2V, and V2I networks, as taught by Azizi, in order to better inform traffic estimation networks.  

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0371087 A1 to SHIN et al. (herein after "Shin") in view of U.S. Patent Application Publication No. 2014/0372016 A1 to BUCHOLZ et al. (herein after "Bucholz"), and further in view of U.S. Patent Application Publication No. 2020/0239000 A1 to CHEN et al. (herein after "Chen").

As to Claim 11,
Shin is considered to disclose a processor which improves efficiency of a vehicle behavior controller using a traffic state estimation network (see Figs. 1, 3 - 4, 6, 8, ¶0008 - ¶0009, ¶0022, ¶0127 -  ¶0145.  In particular, see  ¶0022, "the artificial intelligence is trained and the performance is updated based on the accident image , 
the program code being executed by a processor and comprising (see Fig. 1, and ¶0045 - ¶0046, and ¶0110): 
program code to feed an input of a feature extraction network of the vehicle behavior controller with a sequence of images of a highway section and corresponding traffic data (see Fig. 6, process method steps S1040, ¶0112, and ¶0137.  In particular, see ¶0112, "AI processing unit 180 may determine whether an event is occurred from a driving image that is composed
of a plurality of frames that are executed together with the operation of the image obtaining unit 110 and input through the image obtaining unit 110, when the event occurs, and operate to extract a corresponding frame (hereinafter, referred to as an event frame) at the time of the event happened from the driving image”); 
program code to select an action to adjust an autonomous behavior of the controlled ego vehicle according to the estimated behavior of the controlled ego vehicle.  (See ¶0043 - ¶0044, and ¶0110.  In particular, see ¶0043, autonomous automobile.)
However, Shin’s vehicular artificial intelligence learning data collection method does not teach, or suggest a non-transitory computer-readable medium having program code recorded, wherein the
program code to disentangle, by the traffic state estimation network, an estimated behavior of a controlled ego vehicle from extracted traffic state features of the input provided by the feature extraction network.
Therefore, Chen’s automobile system for determining roadway bank angle is introduced to combine with Shin’s vehicular artificial intelligence learning data collection method, in view of Bucholz’ vehicular network coordination method to cure the gaps that Shin has in disclosing the claimed invention.
Chen’s work presents a system for determining a roadway bank angle based upon global navigational satellite system respective to on-board automobile sensors that are used to scan the roadway, and then reconciled between the two data sources to yield a more accurate roadway bank angle representation.
Chen further teaches a non-transitory computer-readable medium having program code recorded (see ¶0049, ¶0054, and ¶0075.  Chen teaches a non-transitory computer-readable medium uses program code to facilitate traffic estimation.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Shin’s vehicular artificial intelligence learning data collection method with non-transitory computer-readable medium, as taught by Chen.
Bucholz’ vehicular network coordination method teaches disentangling, by the traffic state estimation network (see Figs. 1 - 5, ¶0034, ¶0077 - ¶0078, and ¶0080.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    476
    457
    media_image1.png
    Greyscale

See ¶0034, "coordination device… whose sensor detects the first and / or the second motor vehicle, may transmit sensor data and/or detected location information and / or detected movement information and / or at least one calculated trajectory to the selected coordination device… about the first and the second motor vehicle gathered in the network… to determine the most accurate trajectories for the first and the second motor vehicle… to… achieve the best possible prediction about possible conflicts of the trajectories of the first and second motor vehicle."  See ¶0078, "The collected sensor data are analyzed by the computing device 10 which is configured, as explained above, to detect individual motor vehicles, to determine location and movement information for the detected motor vehicles, to calculate therefrom trajectories in conjunction with other information received, for example, via the communication device 11, and to then verify whether the trajectories from several motor vehicles overlap."  One of ordinary skill understands that disentangling means breaks down, or disentangles, each feature into narrowly defined variables and encodes them as separate dimensions.  Bucholz teaches a device which assesses the network of vehicular traffic and coordinates it accordingly), an estimated behavior of a controlled ego vehicle from extracted traffic 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Shin’s vehicular artificial intelligence learning data collection method with the vehicular position and movement data indicative of the ego vehicle and other vehicles’ behavior in the traffic network, as taught by Bucholz’ vehicular network coordination method thereby facilitating eventual potential trajectories that the ego vehicle and other vehicles in the traffic network might utilize.  

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0371087 A1 to SHIN et al. (herein after "Shin") in view of U.S. Patent Application Publication No. 2014/0372016 A1 to BUCHOLZ et al. (herein after "Bucholz"), in view of U.S. Patent Application Publication No. 2020/0239000 A1 to CHEN et al. (herein after "Chen"), and further in view of U.S. Patent Application Publication No. 2019/0364492 A1 to AZIZI et al. (herein after "Azizi").

As to Claim 13,
Modified Shin substantially discloses the non-transitory computer-readable medium of claim 11.
 does not teach, or suggest the sequence of images and/or the traffic data is acquired using a road side unit (RSU), 
in-vehicle sensors, a user-owned map, vehicle-to-vehicle (V2V) communications, and/or vehicle-to-infrastructure (V2I) communications. 
Therefore, Azizi’s digital context data acquisition system is introduced to combine with Shin’s vehicular artificial intelligence learning data collection method, in view of Bucholz’ vehicular network coordination method to cure the gaps that Shin has in disclosing the claimed invention.
Azizi’s work presents a digital context data acquisition system wherein it determines a predicted user movement based on context information related to a user location to obtain a predicted route and to determine predicted radio conditions along the predicted route, and controls radio activity while traveling on the predicted route according to the one or more first areas and the one or more second areas.
Azizi’s digital context data acquisition system further teaches the sequence of images and/or the traffic data is acquired using a road side unit (RSU) (see ¶1699, "a centralized computation of all the data (e.g., at a roadside network access node) at an RSU... may be calculated at different vehicles, thereby improving, or in some cases optimizing, communication of the overall set of data in order to better meet the latency requirements... These computations of data may include, for example, the location and orientations of the vehicles, a subset of features extracted from the images captured from vehicle cameras, the camera parameters for each vehicle, and/or distance estimates to adjacent vehicles based on radar sensors”), in-vehicle sensors, a user-
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Shin’s vehicular artificial intelligence learning data collection method with the image extraction by RSU, V2V, and V2I networks, as taught by Azizi, in order to better inform traffic estimation networks.  


Allowable Subject Matter
Claims 2, and 4 – 10, 12, 14 – 15, 17 - 20 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661